RESPONSE TO APPLICANT’S AMENDMENT
 
1.  Applicant's amendment, filed  10/06/2022, is acknowledged.
 
2.  Claims 36-47 are pending.
 
3.  The following new ground of rejection is necessitated by the amendment submitted 10/06/2022.

 4.  35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

5.  Claim 36, 37, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of natural, a cDNA having a sequence that encodes residues 102-115 of a polypeptide selected from the group consisting of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, vectors, and host cells thereof, without significantly more.  Since a nucleic acid encoding residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16, without significantly more. This judicial exception is not integrated into a practical application because it lacks markedly different characteristics from any naturally occurring counterpart. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed recombinant polypeptide product is not markedly different  form its naturally occurring counterpart because it conveys the same nucleic acid components.

The claimed nucleic acid fragments encompass naturally occurring nucleic acid encoding amino acid residues 102-115 of Galectin-1 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16.   In accordance with the principles in Myriad, the substance of claim 36 is the genetic information embodied in, and conveyed by, the nucleic acid sequence. Whilst the peptides coded for by this information may not exist in nature, being isolated fragments of a naturally-occurring peptide, the information that forms the substance of claim 36 remains unchanged from its naturally occurring counterpart. As per D'Arcy v Myriad Genetics Inc [2015] HCA 35, that genetic information is the same as the genomic nucleic acid sequence. As such, the genetic information is not considered to be "made" and as such does not satisfy the requirements of a manner of manufacture as defined in 101.

While claim 36 recite cDNA having a sequence that encodes residues 102-115 of Galectin-1, however, the claimed cDNA is naturally occurring composition because there are no introns that appears in the middle of the residues 102-115. In other words, residues 102-115 of galectin-1 encoded by an exon and therefore naturally occurring composition. . For example, GenBank Accession No. NM_002305 teach the homo sapiens galectin 1 (LGALS1), mRNA which teach that there are four exons at positions 1-76, 77-156, 157-328 and 329-528.  Further, the coding sequence (CDS) at 68-475 codes for the galectin-1.  Accordingly, at nucleic acid encoding residues 10-115 of galectin-1 is NA 238-277 would be fall within the exon 157-328, i.e., i.e., not interpreted by introns (naturally occurring). 
Here is the calculation, for residues 102-115 of SEQ ID NO: 2 (human):
starting at NA (102*3)-68=238
ending at NA (115*3)-68=277
cDNA/NA range 238-277 which encode residues 102-115 of SEQ ID NO: 2 fall within the 3rd Exon (NA 157-328), therefore naturally occurring and not patentable.  There is no structural difference between the cDNA and the nucleic acid encoding the amino acid 102-115 of SEQ ID NO: 2 since there is not intervening introns within the nucleic acid that encodes residues 102-115 of SEQ ID NO: 3 that would make the cDNA non-naturally occurring / patentable. There is no introns that have been splice out in the cDNA/NA sequence that encodes residues 102-115.  Accordingly, the claimed cDNA/NA are naturally occurring product. 


Applicant’s arguments, filed 10/06/2022, have been fully considered, but have not been found convincing.

 Applicant submits that the newly added claims are directed to cDNA (i.e., non-naturally occurring compositions).  

This is not found persuasive because the cDNA/NA range 238-277 which encode residues 102-115 of SEQ ID NO: 2 fall within the 3rd Exon (NA 157-328), therefore naturally occurring and not patentable.  There is no structural difference between the cDNA and the nucleic acid encoding the amino acid 102-115 of SEQ ID NO: 2 since there is not intervening introns within the nucleic acid that encodes residues 102-115 of SEQ ID NO: 3 that would make the cDNA non-naturally occurring / patentable. There is no introns that have been splice out in the cDNA/NA sequence that encodes residues 102-115.  Accordingly, the claimed cDNA/NA are naturally occurring product. 

6.  Claims 38, 41-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 28, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644